Exhibit 10.1

 

FIRST BUSEY CORPORATION
2010 EQUITY INCENTIVE PLAN

 

DIRECTOR DEFERRED STOCK UNIT AWARD

 

The Participant specified below has been granted this Deferred Stock Unit Award
(the “Award”) by First Busey Corporation, a Nevada corporation (the “Company”),
under the terms of the First Busey Corporation 2010 Equity Incentive Plan (the
“Plan”). The Award is subject to the Plan and the following terms and conditions
(the “Award Terms”):

 

Section 1.                                          Award. In accordance with
the Plan, the Company hereby grants to the Participant the Award of deferred
stock units (each, a “DSU”), where each DSU represents the right to receive one
share of Stock (a “Share”) in the future, subject to the Award Terms. The Award
is in all respects limited and conditioned by the Plan and as provided herein.

 

Section 2.                                          Terms of Restricted Stock
Unit Award. The following words and phrases relating to the Award have the
following meanings:

 

(a)                                 The “Participant” is

 

(b)                                 The “Grant Date” is

 

(c)                                  The number of “DSUs” is

 

Except for terms defined herein, any capitalized term in the Award Terms has the
meaning ascribed to that term under the Plan.

 

Section 3.                                          Restricted Period. The Award
Terms evidence the Company’s grant to the Participant, as of the Grant Date, on
the terms and conditions described in the Award Terms and in the Plan, of a
number of DSUs, each of which represents the right of the Participant to receive
one share of Stock free of restrictions once the Restricted Period ends.

 

(a)                                 Subject to the Award Terms, the “Restricted
Period” shall begin on the Grant Date and end on the earlier of (i) the first
anniversary of the Grant Date, and (ii) the Company’s first regularly scheduled
annual stockholder meeting following the Grant Date (but only if the Participant
has not had a Termination of Service before the end of the Restricted Period).

 

(b)                                 Notwithstanding the foregoing provisions of
this Section 3, the Restricted Period for the DSUs shall end immediately, and
the DSUs shall be fully earned and vested immediately upon (i) a Change in
Control that occurs on or before the Participant’s Termination of Service, or
(ii) the Participant’s Termination of Service due to the Participant’s death.

 

(c)                                  In the event the Participant’s Termination
of Service, other than as provided in Section 3(b) above, occurs prior to the
expiration of the Restricted Period, the Participant shall forfeit all rights,
title and interest in and to any DSUs still subject to the Restricted Period as
of the Participant’s Termination of Service.

 

--------------------------------------------------------------------------------


 

Section 4.                                          Settlement of Units.
Delivery of shares of Stock or other amounts in connection with the Award shall
be subject to the following:

 

(a)                                 Delivery of Stock. The Company shall deliver
to the Participant one Share free and clear of any restrictions in settlement of
each of the vested and unrestricted DSUs within 30 days following the earlier to
occur of a Change in Control or the Participant’s Termination of Service (the
“Settlement Date”), provided, however, that if the Settlement Date occurs within
the 30 days preceding the end of a calendar year, such settlement shall occur on
the 30th day following the Settlement Date.  Notwithstanding the foregoing, if
the Participant is deemed a “specified employee” within the meaning of Code
Section 409A, as determined by the Committee, at a time when the Participant
becomes eligible for settlement of the DSUs upon a “separation from service”
within the meaning of Code Section 409A and according to Company policy, as may
be in effect, then to the extent necessary to prevent any accelerated or
additional tax under Code Section 409A, such settlement will be delayed until
the earlier of: (a) the date that is the first day of the seventh month
following the Participant’s Termination of Service, and (b) the Participant’s
death.

 

(b)                                 Modification of Settlement Date.  The
Participant shall have no right to modify the Settlement Date, provided,
however, at the discretion of the Committee, the Settlement Date may be modified
in a second election under Treasury Regulation §1.409A-2(b), due to an
unforeseeable emergency as described in Treasury Regulation §1.409A-3(i)(3), or
as otherwise permitted in accordance with Code Section 409A.

 

(c)                                  Compliance with Applicable Laws.
Notwithstanding any other provision of the Award Terms or the Plan, the Company
shall have no obligation to deliver any shares of Stock or make any other
distribution of benefits in connection with the Award or the Plan unless such
delivery or distribution complies with all applicable laws and the applicable
requirements of any securities exchange or similar entity.

 

(d)                                 Certificates. To the extent the Award Terms
and the Plan provide for the issuance of shares of Stock, the issuance may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable requirements of any securities exchange or similar entity.

 

Section 5.                                          Withholding. All deliveries
of shares of Stock pursuant to the Award shall be subject to withholding of all
applicable taxes. The Company shall have the right to require the Participant
(or if applicable, permitted assigns, heirs or Designated Beneficiaries) to
remit to the Company an amount sufficient to satisfy any tax requirements prior
to the delivery of any shares of Stock in connection with the Award. At the
election of the Participant, subject to any rules and limitations as may be
established by the Committee, such withholding obligations may be satisfied
through the surrender of shares of Stock that the Participant already owns, or
to which the Participant is otherwise entitled under the Plan.

 

Section 6.                                          Non-Transferability of
Award. Except as otherwise provided in the Plan, the Participant shall not sell,
assign, transfer, pledge, hypothecate, mortgage, encumber or otherwise dispose
of any DSUs prior to the settlement of the DSUs pursuant to Section 4(a) above.

 

2

--------------------------------------------------------------------------------


 

Section 7.                                          Dividend Equivalents. The
Participant shall be entitled to receive a payment of additional DSUs equal in
value to any dividends and distributions paid with respect to the DSUs (other
than dividends and distributions that may be issued with respect to shares of
Stock by virtue of any corporate transaction, to the extent covered in
Section 3.4 of the Plan) during the Restricted Period and during the period
following the end of the Restricted Period and prior to the date of settlement
of the Award (“Dividend Equivalents”); provided, however, that no Dividend
Equivalents shall be payable to or for the benefit of the Participant with
respect to record dates for such dividends or distributions occurring before the
Grant Date or on or after the date, if any, on which the Participant has
forfeited the DSUs. Dividend Equivalents shall be provided at the time the
respective dividends or distributions are paid and shall be subject to the same
restrictions applicable to the underlying DSUs.

 

Section 8.                                          No Rights as Shareholder.
The Participant shall not have any rights of a shareholder with respect to the
DSUs, including but not limited to voting rights, prior to the settlement of the
DSUs pursuant to Section 4(a) above and issuance of a stock certificate or its
equivalent as provided herein.

 

Section 9.                                          Heirs and Successors. The
Award Terms shall be binding upon, and inure to the benefit of, the Company and
its successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets or business. If any rights of the Participant or benefits
distributable to the Participant under the Award Terms have not been settled or
distributed, respectively, at the time of the Participant’s death, such rights
shall be settled and payable to the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of the Award Terms and the Plan. The “Designated Beneficiary” shall
be the beneficiary or beneficiaries designated by the Participant in a writing
filed with the Committee in such form as the Committee may require. The
designation of beneficiary may be amended or revoked from time to time by the
Participant in accordance with the procedures established by the Committee. If a
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been payable to the
Participant shall be payable to the legal representative of the estate of the
Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the settlement of the
Designated Beneficiary’s rights under the Award Terms, then any rights that
would have been payable to the Designated Beneficiary shall be payable to the
legal representative of the estate of the Designated Beneficiary.

 

Section 10.                                   Administration. The authority to
manage and control the operation and administration of the Award Terms and the
Plan is vested in the Committee, and the Committee has all powers with respect
to the Award Terms as it has with respect to the Plan. Any interpretation of the
Award Terms or the Plan by the Committee and any decision made by it with
respect to the Award Terms or the Plan shall be final and binding on all
persons.

 

Section 11.                                   Plan Governs. Notwithstanding
anything in the Award Terms to the contrary, the Award Terms are subject to the
terms of the Plan, a copy of which may be obtained by the Participant from the
Corporate Secretary of the Company. The Award Terms are subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan. Notwithstanding anything in the Award
Terms to the contrary,

 

3

--------------------------------------------------------------------------------


 

in the event of any discrepancies between the corporate records of the Company
and the Award Terms, the corporate records of the Company shall control.

 

Section 12.                                   Not an Employment Contract. The
Award shall not confer on the Participant any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor shall it
interfere in any way with any right the Company or any Subsidiary may otherwise
have to terminate or modify the terms of such Participant’s employment or other
service at any time.

 

Section 13.                                   Amendment. The Award Terms may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended in writing by the Participant and the Company without the consent of any
other person.

 

Section 14.                                   Governing Law. The Award Terms,
the Plan, and all actions taken in connection herewith and therewith shall be
governed by and construed in accordance with the laws of the State of Illinois,
without reference to principles of conflict of laws, except as superseded by
applicable federal law.

 

Section 15.                                   Section 409A. The Award is
intended to comply with Code Section 409A and the Award shall be administered
and interpreted in accordance with such intent. The committee reserves the right
(including the right to delegate such right) to unilaterally amend the Award
Terms without the consent of the Participant in order to maintain compliance
with Code Section 409A; and the Participant’s receipt of the Award constitutes
the Participant’s acknowledgement of and consent to such rights of the
Committee.

 

Section 16.                                   Clawback. The Award and any amount
or benefit received hereunder shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
any applicable Company clawback policy (the “Policy”) or any applicable law, as
may be in effect from time to time. The Participant’s receipt of the Award
constitutes the Participant’s acknowledgment of and consent to the Company’s
application, implementation and enforcement of (i) the Policy or any similar
policy established by the Company that may apply to the Participant and (ii) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, as well as the Participant’s express agreement that
the Company may take such actions as may be necessary to effectuate the Policy,
any similar policy or applicable law without further consideration or action.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused the Award Terms to be executed in its
name and on its behalf, all as of the Grant Date, and the Participant
acknowledges understanding and acceptance of, and agrees to, the Award Terms.

 

 

FIRST BUSEY CORPORATION

 

 

 

By:

 

 

 

 

Its: President & CEO

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------